DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/10/2022 has been entered. Claims 1-20 have been newly canceled, and Claims 21-40 have been newly added.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the airbags on the medial side of each leg of the wearer (claim 29) and the one or more airbags on the upper body garment (more than one airbag, Claim 30) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claims 21, 38, and 40 recite the limitation “wherein the plurality of airbags is configured, when inflated, to elevate the wearer's lower body above debris from an environmental hazard to prevent burial of the wearer's lower body under the debris” which lacks antecedent basis in the written specification. Applicant does disclose in paragraph [0032] wherein the inflated airbag “allows the wearer to stay afloat atop, or at least in the upper zone of, the 12 cascading avalanche debris utilizing the buoyancy factor of the airbag.” However, Applicant does not specifically disclose environmental hazards or debris other than avalanche debris.  
Similarly, Claim 40 additionally recites the limitation “experiencing an elevation of the garment above the debris from the environmental hazard” which lacks antecedent basis in the written specification. Applicant does disclose in paragraph [0032] wherein the inflated airbag “allows the wearer to stay afloat atop, or at least in the upper zone of, the 12 cascading avalanche debris utilizing the buoyancy factor of the airbag.” However, Applicant does not specifically disclose environmental hazards or debris other than avalanche debris.  
Claim 30 recites the limitation “an upper-body garment comprising an additional one or more airbags configured to be removably coupled to the control system” which lacks antecedent basis in the written specification. Applicant does disclose in paragraph [0060], “one or more airbags configured to be removably coupled to the airbag inflating system.” However, Applicant does not specifically disclose wherein the airbag is removably coupled to the control system, or wherein the airbag inflating system is part of the control system, which would allow the airbag to be removably coupled to the control system.
Claim 32 recites the limitation “the backpack comprises an airbag removably coupled to the control system” which lacks antecedent basis in the written specification. Applicant does disclose in paragraph [0060], “one or more airbags configured to be removably coupled to the airbag inflating system.” However, Applicant does not specifically disclose wherein the airbag is removably coupled to the control system, or wherein the airbag inflating system is part of the control system, which would allow the airbag to be removably coupled to the control system.
Claim 34 recites the limitation “the control system comprising an airbag inflating system” which lacks antecedent basis in the written specification. Applicant does disclose in paragraph [0054] wherein “the control system 200 generally operates to, among other things, control operation of the airbag inflating system 300.” However, Applicant does not disclose wherein the control system comprises or includes the airbag inflating system, and “control operation of” cannot be reasonably interpreted to mean “comprise.” 
Claim 39 recites the limitation “a change in a condition selected from the group consisting of: sound, pressure, and temperature,” which lacks antecedent basis in the written specification. Applicant does disclose in paragraph [0050] “In an avalanche burial scenario, for example, one or more pressure sensors… detect gradual and/or sudden increases in pressure on the body of a user” and in paragraph [0051], “an audio sensor can be used as a basis to trigger inflation of one or more airbags when ambient noise begins to quickly decrease, as could occur in a burial scenario when the user is buried under snow and debris.” However, applicant does not disclose any situations wherein a change in condition includes a change in temperature.
Claim Objections
Claims 34 and 39 are objected to because of the following informalities: 
“The garment of Claim 1, the control system comprising” in Claim 34 should read “The garment of Claim 21, wherein the control system comprises”.  
“wherein the indication of debris is selected from the group consisting of a change in a condition selected from the group consisting of” in Claim 39 should read “wherein the indication of debris is a change in a condition selected from the group consisting of”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL. —The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 21, 38, and 40 recite the limitation “wherein the plurality of airbags is configured, when inflated, to elevate the wearer's lower body above debris from an environmental hazard to prevent burial of the wearer's lower body under the debris” which is considered new matter. Applicant does disclose in paragraph [0032] wherein the inflated airbag “allows the wearer to stay afloat atop, or at least in the upper zone of, the 12 cascading avalanche debris utilizing the buoyancy factor of the airbag.” However, Applicant does not specifically disclose environmental hazards or debris other than avalanche debris.  As the specification and drawings only show one type of “environmental hazard” (although Examiner notes that the avalanche is not referred to as an environmental hazard) and debris, the above limitation is rejected for containing new matter as it is attempting to claim a limitation that is broader than the limitation disclosed in the written specification and drawings.  
Claims 22-27 are likewise rejected as being dependent from Claim 21.
Claim 39 is likewise rejected as being dependent from Claim 38.
Similarly, Claim 40 additionally recites the limitation “experiencing an elevation of the garment above the debris from the environmental hazard” which is considered new matter. Applicant does disclose in paragraph [0032] wherein the inflated airbag “allows the wearer to stay afloat atop, or at least in the upper zone of, the 12 cascading avalanche debris utilizing the buoyancy factor of the airbag.” However, Applicant does not specifically disclose environmental hazards or debris other than avalanche debris.  As the specification and drawings only show one type of “environmental hazard” (although Examiner notes that the avalanche is not referred to as an environmental hazard) and debris, the above limitation is rejected for containing new matter as it is attempting to claim a limitation that is broader than the limitation disclosed in the written specification and drawings.  
Claim 30 recites the limitation “an upper-body garment comprising an additional one or more airbags configured to be removably coupled to the control system” which is considered new matter. Applicant does disclose in paragraph [0060], “one or more airbags configured to be removably coupled to the airbag inflating system.” However, Applicant does not specifically disclose wherein the airbag is removably coupled to the control system, or wherein the airbag inflating system is part of the control system, which would allow the airbag to be removably coupled to the control system. Further, Fig. 11 appears to show the airbags coupled to the inflation system rather than the control system.
Claim 32 recites the limitation “the backpack comprises an airbag removably coupled to the control system” which is considered new matter. Applicant does disclose in paragraph [0060], “one or more airbags configured to be removably coupled to the airbag inflating system.” However, Applicant does not specifically disclose wherein the airbag is removably coupled to the control system, or wherein the airbag inflating system is part of the control system, which would allow the airbag to be removably coupled to the control system. Further, Fig. 11 appears to show the airbags coupled to the inflation system rather than the control system.
Claim 34 recites the limitation “the control system comprising an airbag inflating system” which is considered new matter. Applicant does disclose in paragraph [0054] wherein “the control system 200 generally operates to, among other things, control operation of the airbag inflating system 300.” However, Applicant does not disclose wherein the control system comprises or includes the airbag inflating system, and “control operation of” cannot be reasonably interpreted to mean “comprise.” Further, fig. 11 appears to show the control system and the airbag inflating as two separate systems, rather than one system including the other.
Claim 39 recites the limitation “a change in a condition selected from the group consisting of: sound, pressure, and temperature,” which is considered new matter. Applicant does disclose in paragraph [0050] “In an avalanche burial scenario, for example, one or more pressure sensors… detect gradual and/or sudden increases in pressure on the body of a user” and in paragraph [0051], “an audio sensor can be used as a basis to trigger inflation of one or more airbags when ambient noise begins to quickly decrease, as could occur in a burial scenario when the user is buried under snow and debris.” However, applicant does not disclose any situations wherein a change in condition includes a change in temperature.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation “wherein the input comprises a manual or an automatic input received by the at least one sensor,” which renders the claim indefinite. Claim 21, from which Claim 24 depends, recites the limitation “input from at least one sensor,” which suggests that the input recited in Claim 24 is the same input received by the at least one sensor. It is not clear how a sensor can receive manual input, especially when the input is an indication of debris. Paragraph [0048] of the specification appears to states that automatic input is input from the at least sensors, which is claimed in Claim 21, so it is unclear how an input can be both automatic and manual. Examiner respectfully suggests amending the claim 21 to read “to obtain an automatic input” and amending Claim 24 to read “wherein the control system is further operable to obtain a manual input.”
Claim 25 is dependent from Claim 24 and is likewise rejected.
Claim 26 recites the limitation “wherein the at least one sensor is selected from the group consisting of: a motion sensor, a spatial orientation sensor, a directional velocity sensor, an angular velocity sensor, a rotational motion sensor, a shock sensor, a collision sensor, and an accelerometer” which renders the claim indefinite. Claim 21, from which claim 24 depends recites the limitation “the plurality of airbags inflates based on receiving the input from the at least one sensor, wherein the input comprises an indication of the debris.” It is not clear how the sensors listed in the group of Claim 26 can receive input that comprises an indication of the debris. Paragraphs [0050] and [0051] of the specification disclose wherein pressure sensors and audio sensors can be used to indicate debris. However, neither of these sensors are recited in the grouping above. Additionally, it would not be obvious to one of ordinary skill in the art how a majority of the sensors recited in Claim 26 could indicate debris. A shock or collision sensor could for example include a pressure sensor, however this is not claimed or explained in the specification. Examiner respectfully suggests amending Claim 26 to recite sensors that have support in the specification showing they are capable of indicating debris.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 24, 36-35, and 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Mazzarolo et al. (US 20150128334) in view of Abdulaziz (US 8662528 B1) and Walker et al. (US 2016/0015094 A1).
Regarding Claim 21, Mazzarolo et al. teaches a garment (1), comprising: a pair of pants (paragraph [0140], “The single inflatable bag or the plurality of inflatable bags of the standalone wearable protector 1 may be enlarged or reduced to work with different abrasion resistant garments and to cover different areas of the user's body, such as jackets (upper body protection) or pants (lower body protection)”); a plurality of airbags (13), coupled to the pair of pants (paragraph [0085] “Obviously, the standalone wearable protector 1 may comprise more than one inflatable bag 13,” wherein the airbags (13) could obviously be coupled to the pants of the wearable protector); and a control system (10) communicatively coupled to the plurality of airbags (13) to obtain input from at least one sensor (5), wherein the plurality of airbags (13) inflates based on receiving the input from the at least one sensor (5), wherein the input comprises an indication of the debris (paragraph [0109] “The inputs received by the various sensors 5 positioned on the thin layer supporting fabric 2 are continually monitored by the control unit 10 and, if a crash situation is detected (according to a preloaded logic), a fire signal is transmitted to the gas generator 12 for permitting a rapid inflation, in approximately 50-100 ms, of the inflatable bag 13,” wherein a crash situation being detected is considered as an indication of debris that leads to input being received by the sensors and wherein the fire signal communicatively couples the control system (10) comprising the sensors (5) to the airbags (13)).
Mazzarolo does not teach wherein the plurality of airbags comprise: a first one or more of the airbags configured to be positioned above a knee area of the pair of pants; and a second one or more of the airbags positioned to be located below the knee area of the pair of pants on a lateral aspect of a leg of a wearer, and wherein the plurality of airbags is configured, when inflated, to elevate the wearer's lower body above debris from an environmental hazard to prevent burial of the wearer's lower body under the debris.
Attention is drawn to Abdulaziz, which teaches an analogous article of apparel. Abdulaziz teaches a garment (10), comprising: a pair of pants (16); a plurality of airbags (18), coupled to the pair of pants (fig. 1 shows the airbags (18) coupled to the pants (16)), the plurality of airbags comprising: a first one or more of the airbags (see annotated Fig.) configured to be positioned above a knee area of the pair of pants (fig. 1 shows the first one or more airbags above the knee area of the pants (16)); and a second one or more of the airbags (see annotated Fig.) positioned to be located below the knee area of the pair of pants on a lateral aspect of a leg of a wearer (fig. 1 shows the second one or more airbags below the knee area and on a lateral aspect of the pants (16)); and a control system (28) communicatively coupled to the plurality of airbags (18) to obtain input from at least one sensor (22), wherein the plurality of airbags inflates based on receiving the input from the at least one sensor (col. 3 ll. 38-41, “A central processor 28 may include the conventional accelerometer sensor to sense and register accelerative forces that fall outside of normal operating parameters in order to trigger the airbags 18 of the suit 10”).
Attention is drawn to Walker et al. which teaches an analogous apparatus. Walker et al. teaches an apparatus (100) comprising an airbag (140), wherein the airbag (140) is configured, when inflated, to elevate the wearer's body above debris from an environmental hazard to prevent burial of the wearer's body under the debris (paragraph [0026], “The inflatable chamber is a three-dimensionally, partially enclosed region having an inflated state and a compressed state. The inflated state may form a particular three dimensional shape configured to protect the user from impact and/or provide flotation during an avalanche,” wherein providing flotation during an avalanche is considered as equivalent to elevating the wearer’s body above debris from an environmental hazard to prevent burial of the body); and a control system (190) communicatively coupled to the airbag (140) to obtain input from at least one sensor, wherein the airbag (140) inflates based on receiving the input from the at least one sensor (paragraph [0029], “the activation system 190 may include other sensors to activate the system without a user-triggered action”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mazzarolo et al. to include the teachings of Abdulaziz such that the plurality of airbags comprise: a first one or more of the airbags configured to be positioned above a knee area of the pair of pants; and a second one or more of the airbags positioned to be located below the knee area of the pair of pants on a lateral aspect of a leg of a wearer so that the entire leg of the wearer is entirely protected, especially as Mazzarolo et al. teaches the airbags covering various portions of the body, but is silent to their specific arrangement, therein Mazzarolo et al. could have obviously been modified so as the airbags are arranged as recited above (Mazzarolo et al. paragraphs [0083]-[0085], “Preferably said single inflatable bag 13 is arranged on the thin layer supporting fabric 2 so as to cover the chest, ribs, shoulders, back and hips of the user. However, different arrangements of the single inflatable bag 13 are possible, in order to meet other specific needs. Obviously, the standalone wearable protector 1 may comprise more than one inflatable bag 13, said inflatable bags 13 being suitable for covering other portions of the body and for operating in combination to each other.”); and to include the teachings of Walker such that the plurality of airbags is configured, when inflated, to elevate the wearer's lower body above debris from an environmental hazard to prevent burial of the wearer's lower body under the debris so as to afford additional safety measures to the wearer beyond protection from impact. As Mazzarolo also teaches airbags with a three-dimensionally, partially enclosed region having an inflated state and a compressed state, the airbags on the lower body would obviously also provide floatation and elevate the lower body of the wearer above debris.
Regarding Claim 24 in view of the indefiniteness as explained above, Mazzarolo et al. teaches all of the limitations of the garment of Claim 21 as discussed in the rejections above. Mazzarolo et al. further teaches wherein the input comprises a manual or an automatic input received by the at least one sensor (paragraph [0109] “The inputs received by the various sensors 5 positioned on the thin layer supporting fabric 2 are continually monitored by the control unit 10 and, if a crash situation is detected (according to a preloaded logic), a fire signal is transmitted to the gas generator 12 for permitting a rapid inflation, in approximately 50-100 ms, of the inflatable bag 13,” wherein the input from the sensor is considered an automatic input).
Regarding Claim 26 in view of the indefiniteness as explained above, Mazzarolo et al. teaches all of the limitations of the garment of Claim 21 as discussed in the rejections above. Mazzarolo et al. further teaches wherein the at least one sensor (5) is selected from the group consisting of: a motion sensor, a spatial orientation sensor, a directional velocity sensor, an angular velocity sensor, a rotational motion sensor, a shock sensor, a collision sensor, and an accelerometer (paragraph [0108] “Said sensing means 5 preferably are accelerometers”).
Regarding Claim 27, Mazzarolo et al. teaches all of the limitations of the garment of Claim 21 as discussed in the rejections above. Mazzarolo et al. further teaches wherein the plurality of airbags (13) is configured to be inflated simultaneously ((paragraphs [0096]- [0098], “a possible embodiment of the invention envisages the use of more than one gas generator 12. In this specific embodiment, if a crash situation is detected by the sensing means 5, the plurality of gas generators 12 can be activated by the control unit 10 simultaneously or according to a predetermined sequence. In this way, in case the standalone wearable protector 1 contains more than one inflatable bag 13, each inflatable bag 13 can be inflated by a different gas generator 12”).
Regarding Claim 28, Mazzarolo et al. teaches all of the limitations of the garment of Claim 21 as discussed in the rejections above. Mazzarolo et al. further teaches wherein the one or more airbags (13) of the plurality of airbags have an inflated configuration that extends partway around front and back lower torso when the user is wearing the lower-body garment (paragraph [0083], “inflatable bag 13 is arranged on the thin layer supporting fabric 2 so as to cover the chest, ribs, shoulders, back and hips of the user,” wherein the hips and back include the front and back lower torso).
Mazzarolo et al. does not teach wherein one or more airbags of the plurality of airbags have an inflated configuration that extends partway around lower extremities of the wearer.
Attention is drawn to Abdulaziz, which teaches an analogous article of apparel. Abdulaziz teaches a garment (10), comprising: a pair of pants (16); a plurality of airbags (18), coupled to the pair of pants (fig. 1 shows the airbags (18) coupled to the pants (16)), the plurality of airbags comprising: a first one or more of the airbags (see annotated Fig.) configured to be positioned above a knee area of the pair of pants (fig. 1 shows the first one or more airbags above the knee area of the pants (16)); and a second one or more of the airbags (see annotated Fig.) positioned to be located below the knee area of the pair of pants on a lateral aspect of a leg of a wearer (fig. 1 shows the second one or more airbags below the knee area and on a lateral aspect of the pants (16)); and a control system (28) communicatively coupled to the plurality of airbags (18) to obtain input from at least one sensor (22), wherein the plurality of airbags inflates based on receiving the input from the at least one sensor (col. 3 ll. 38-41, “A central processor 28 may include the conventional accelerometer sensor to sense and register accelerative forces that fall outside of normal operating parameters in order to trigger the airbags 18 of the suit 10”). Abdulaziz further teaches wherein the one or more airbags (18) in the lower-body garment (16) have an inflated configuration that extends partway around a lower extremities of the user and front and back lower torso when the user is wearing the lower-body garment (16) (annotated fig. 1 shows the airbags in an inflated configuration and extending around the lower extremities and lower torso of the wearer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mazzarolo et al. to include the teachings of Abdulaziz such that the one or more airbags in the lower-body garment have an inflated configuration that extends partway around a lower extremities of the user when the user is wearing the lower-body garment so that the entire lower half of the wearer is protected, especially as Mazzarolo et al. teaches the airbags covering various portions of the body, but is silent to their specific arrangement, therein Mazzarolo et al. could have obviously been modified so as the airbags are arranged as recited above (Mazzarolo et al. paragraphs [0083]-[0085], “Preferably said single inflatable bag 13 is arranged on the thin layer supporting fabric 2 so as to cover the chest, ribs, shoulders, back and hips of the user. However, different arrangements of the single inflatable bag 13 are possible, in order to meet other specific needs. Obviously, the standalone wearable protector 1 may comprise more than one inflatable bag 13, said inflatable bags 13 being suitable for covering other portions of the body and for operating in combination to each other.”).
Regarding Claim 29, Mazzarolo et al. teaches all of the limitations of the garment of Claim 21 as discussed in the rejections above. 
Mazzarolo et al. does not teach wherein a third one or more airbags of the plurality of airbags are configured to be positioned either above or below the knee area of the wearer on a medial side of each leg of the wearer. 
Attention is drawn to Abdulaziz, which teaches an analogous article of apparel. Abdulaziz teaches a garment (10), comprising: a pair of pants (16); a plurality of airbags (18), coupled to the pair of pants (fig. 1 shows the airbags (18) coupled to the pants (16)), the plurality of airbags comprising: a first one or more of the airbags (see annotated Fig.) configured to be positioned above a knee area of the pair of pants (fig. 1 shows the first one or more airbags above the knee area of the pants (16)); and a second one or more of the airbags (see annotated Fig.) positioned to be located below the knee area of the pair of pants on a lateral aspect of a leg of a wearer (fig. 1 shows the second one or more airbags below the knee area and on a lateral aspect of the pants (16)); and a control system (28) communicatively coupled to the plurality of airbags (18) to obtain input from at least one sensor (22), wherein the plurality of airbags inflates based on receiving the input from the at least one sensor (col. 3 ll. 38-41, “A central processor 28 may include the conventional accelerometer sensor to sense and register accelerative forces that fall outside of normal operating parameters in order to trigger the airbags 18 of the suit 10”). Abdulaziz further teaches wherein a third one or more airbags (see annotated Fig.) of the plurality of airbags are configured to be positioned either above or below the knee area of the wearer on a medial side of each leg of the wearer (annotated fig. 1 shows the third one or more airbags positioned on the medial side of the leg of each wearer above the knee).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mazzarolo et al. to include the teachings of Abdulaziz such that a third one or more airbags of the plurality of airbags are configured to be positioned either above or below the knee area of the wearer on a medial side of each leg of the wearer so that the entire leg of the wearer is entirely protected, especially as Mazzarolo et al. teaches the airbags covering various portions of the body, but is silent to their specific arrangement, therein Mazzarolo et al. could have obviously been modified so as the airbags are arranged as recited above (Mazzarolo et al. paragraphs [0083]-[0085], “Preferably said single inflatable bag 13 is arranged on the thin layer supporting fabric 2 so as to cover the chest, ribs, shoulders, back and hips of the user. However, different arrangements of the single inflatable bag 13 are possible, in order to meet other specific needs. Obviously, the standalone wearable protector 1 may comprise more than one inflatable bag 13, said inflatable bags 13 being suitable for covering other portions of the body and for operating in combination to each other.”).
Regarding Claim 30, Mazzarolo et al. teaches all of the limitations of the garment of Claim 21 as discussed in the rejections above. Mazzarolo et al. further teaches an upper-body garment (see annotated Fig.) comprising an additional one or more airbags (13) configured to be removably coupled to the control system (fig. 1 shows the upper body garment comprising an additional one or more airbags (13); paragraph [0094] “For fixing the opening of the inflatable bag 13 to the end of the gas generator 12, a different embodiment of the wearable protector 1 envisages the use of releasable fixing means,” wherein the gas generator is part of an airbag inflating system, which is operatively connected to the control system. Therein when the airbag is removably coupled to the airbag inflating system, it is also removably coupled to the control system).
Regarding Claim 31, Mazzarolo et al. teaches all of the limitations of the garment of Claim 30 as discussed in the rejections above. Mazzarolo et al. further teaches wherein a portion of the upper-body garment (see annotated Fig.) is integrated together with a portion of the pair of pants (see annotated Fig.) to form a one-piece suit garment (fig. 1 shows the upper body garment and the pants integrated together in the form of a single suit).
Regarding Claim 32, Mazzarolo et al. teaches all of the limitations of the garment of Claim 21 as discussed in the rejections above. Mazzarolo et al. further teaches a backpack (3), wherein the backpack comprises an airbag (13) removably coupled to the control system (paragraph [0091] “Advantageously, as it is shown in FIG. 3, an inflatable bag 13 can also be arranged underneath the back shield 3 inside a proper pocket 19,” wherein the back shield (3) is considered as equivalent to the backpack, as it is worn on the back of a user and is capable of storing items within; paragraph [0094] “For fixing the opening of the inflatable bag 13 to the end of the gas generator 12, a different embodiment of the wearable protector 1 envisages the use of releasable fixing means,” wherein the gas generator is part of an airbag inflating system, which is operatively connected to the control system. Therein when the airbag is removably coupled to the airbag inflating system, it is also removably coupled to the control system).
Regarding Claim 33, Mazzarolo et al. teaches all of the limitations of the garment of Claim 32 as discussed in the rejections above. Mazzarolo et al. further teaches wherein the plurality of airbags and the airbag removably coupled to the control system in the backpack are configured to be inflated simultaneously (paragraphs [0096]- [0098], “a possible embodiment of the invention envisages the use of more than one gas generator 12. In this specific embodiment, if a crash situation is detected by the sensing means 5, the plurality of gas generators 12 can be activated by the control unit 10 simultaneously or according to a predetermined sequence. In this way, in case the standalone wearable protector 1 contains more than one inflatable bag 13, each inflatable bag 13 can be inflated by a different gas generator 12,” therefore the airbags on the pants and within the backpack would inflate simultaneously).
Regarding Claim 34, Mazzarolo et al. teaches all of the limitations of the garment of Claim 21 as discussed in the rejections above. Mazzarolo et al. further teaches wherein the control system (10) comprising an airbag inflating system (12) (paragraph [0050] “The control unit 10 is suitable for activating the gas generator 12,” wherein as the control unit (10) controls the airbag inflating system (12), it is considered as “comprising” the airbag inflating system (12)).
Regarding Claim 35, Mazzarolo et al. teaches all of the limitations of the garment of Claim 34 as discussed in the rejections above. 
Mazzarolo et al. does not teach wherein the airbag inflating system comprises a fan which is operable to generate a flow of air to the plurality of airbags.
Attention is drawn to Walker et al. which teaches an analogous apparatus. Walker et al. teaches an apparatus (100) comprising an airbag (140), wherein the airbag (140) is configured, when inflated, to elevate the wearer's body above debris from an environmental hazard to prevent burial of the wearer's body under the debris (paragraph [0026], “The inflatable chamber is a three-dimensionally, partially enclosed region having an inflated state and a compressed state. The inflated state may form a particular three dimensional shape configured to protect the user from impact and/or provide flotation during an avalanche,” wherein providing flotation during an avalanche is considered as equivalent to elevating the wearer’s body above debris from an environmental hazard to prevent burial of the body); and a control system (190) communicatively coupled to the airbag (140) to obtain input from at least one sensor, wherein the airbag (140) inflates based on receiving the input from the at least one sensor (paragraph [0029], “the activation system 190 may include other sensors to activate the system without a user-triggered action”). Walker et al. further teaches wherein the airbag inflating system (160) comprises a fan (164) which is operable to generate a flow of air to the one or more airbags (paragraph [0031], “the fan 164 generates a rotational force that creates a vacuum aligned with the illustrated arrows. The vacuum pulls external ambient air through the air intake 180, the fan 164, and into the inflatable chamber 140”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mazzarolo et al. to include the teachings of Walker et al. such that the airbag inflating system comprises a fan to generate a flow of air to the one or more airbags so that the airbags have an unlimited source of inflation, allowing for repeated inflation if needed (paragraph [0008], “ambient air is unlimited and therefore enables multiple inflations and/or inadvertent deployments”).
Regarding Claim 37, Mazzarolo et al. teaches all of the limitations of the garment of Claim 34 as discussed in the rejections above. Mazzarolo et al. further teaches wherein based on obtaining the input from the at least one sensor (5), the airbag inflating system (12) of the control system (10) inflates the plurality of airbags (13) (paragraph [0109] “The inputs received by the various sensors 5 positioned on the thin layer supporting fabric 2 are continually monitored by the control unit 10 and, if a crash situation is detected (according to a preloaded logic), a fire signal is transmitted to the gas generator 12 for permitting a rapid inflation, in approximately 50-100 ms, of the inflatable bag 13”).
Regarding Claim 38, Mazzarolo et al. teaches an apparatus (1), comprising: a lower body garment (see annotated Fig.); one or more airbags (13), coupled to the lower body garment  (paragraph [0085] “Obviously, the standalone wearable protector 1 may comprise more than one inflatable bag 13,” wherein the airbags (13) could obviously be coupled to the lower body garment), the one or more airbags comprising; and a control system (10) communicatively coupled to the plurality of airbags, via an airbag inflating mechanism (12) (paragraph [0050] “The control unit 10 is suitable for activating the gas generator 12,” wherein as the control unit (10) controls the airbag inflating system (12), it is considered as communicatively coupled to the plurality of airbags via the airbag inflating system (12)), to obtain input from at least one sensor (5), wherein the plurality of airbags (13) inflates based on receiving the input from the at least one sensor (5), wherein the input comprises an indication of the debris  (paragraph [0109] “The inputs received by the various sensors 5 positioned on the thin layer supporting fabric 2 are continually monitored by the control unit 10 and, if a crash situation is detected (according to a preloaded logic), a fire signal is transmitted to the gas generator 12 for permitting a rapid inflation, in approximately 50-100 ms, of the inflatable bag 13,” wherein a crash situation being detected is considered as an indication of debris that leads to input being received by the sensors).
Mazzarolo et al. does not teach wherein at least one airbag configured to be positioned above a knee area of the lower body garment; and at least one airbag positioned to be located below the knee area of the lower body garment on a lateral aspect of a leg of a wearer, wherein the one or more airbags is configured, when inflated, to elevate the wearer's lower body above debris from an environmental hazard to prevent burial of the wearer's lower body under the debris.
Attention is drawn to Abdulaziz, which teaches an analogous article of apparel. Abdulaziz teaches an apparatus (10), comprising: a lower body garment (16); a plurality of airbags (18), coupled to the lower body garment (fig. 1 shows the airbags (18) coupled to the pants (16)), the plurality of airbags comprising: a first one or more of the airbags (see annotated Fig.) configured to be positioned above a knee area of the lower body garment (fig. 1 shows the first one or more airbags above the knee area of the pants (16)); and a second one or more of the airbags (see annotated Fig.) positioned to be located below the knee area of the lower body garment on a lateral aspect of a leg of a wearer (fig. 1 shows the second one or more airbags below the knee area and on a lateral aspect of the pants (16)); and a control system (28) communicatively coupled to the plurality of airbags (18) to obtain input from at least one sensor (22), wherein the plurality of airbags inflates based on receiving the input from the at least one sensor (col. 3 ll. 38-41, “A central processor 28 may include the conventional accelerometer sensor to sense and register accelerative forces that fall outside of normal operating parameters in order to trigger the airbags 18 of the suit 10”).
Attention is drawn to Walker et al. which teaches an analogous apparatus. Walker et al. teaches an apparatus (100) comprising an airbag (140), wherein the airbag (140) is configured, when inflated, to elevate the wearer's body above debris from an environmental hazard to prevent burial of the wearer's body under the debris (paragraph [0026], “The inflatable chamber is a three-dimensionally, partially enclosed region having an inflated state and a compressed state. The inflated state may form a particular three dimensional shape configured to protect the user from impact and/or provide flotation during an avalanche,” wherein providing flotation during an avalanche is considered as equivalent to elevating the wearer’s body above debris from an environmental hazard to prevent burial of the body); and a control system (190) communicatively coupled to the airbag (140) to obtain input from at least one sensor, wherein the airbag (140) inflates based on receiving the input from the at least one sensor (paragraph [0029], “the activation system 190 may include other sensors to activate the system without a user-triggered action”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mazzarolo et al. to include the teachings of Abdulaziz such that the plurality of airbags comprise: a first one or more of the airbags configured to be positioned above a knee area of the lower body garment; and a second one or more of the airbags positioned to be located below the knee area of the lower body garment on a lateral aspect of a leg of a wearer so that the entire leg of the wearer is entirely protected, especially as Mazzarolo et al. teaches the airbags covering various portions of the body, but is silent to their specific arrangement, therein Mazzarolo et al. could have obviously been modified so as the airbags are arranged as recited above (Mazzarolo et al. paragraphs [0083]-[0085], “Preferably said single inflatable bag 13 is arranged on the thin layer supporting fabric 2 so as to cover the chest, ribs, shoulders, back and hips of the user. However, different arrangements of the single inflatable bag 13 are possible, in order to meet other specific needs. Obviously, the standalone wearable protector 1 may comprise more than one inflatable bag 13, said inflatable bags 13 being suitable for covering other portions of the body and for operating in combination to each other.”); and to include the teachings of Walker such that the plurality of airbags is configured, when inflated, to elevate the wearer's lower body above debris from an environmental hazard to prevent burial of the wearer's lower body under the debris so as to afford additional safety measures to the wearer beyond protection from impact. As Mazzarolo also teaches airbags with a three-dimensionally, partially enclosed region having an inflated state and a compressed state, the airbags on the lower body would obviously also provide floatation and elevate the lower body of the wearer above debris.
Regarding Claim 40, Mazzarolo et al. teaches a method of utilizing a garment, comprising: wearing a garment (1) (fig. 1 shows the garment (1) being worn), the garment comprising: a pair of pants (paragraph [0140], “The single inflatable bag or the plurality of inflatable bags of the standalone wearable protector 1 may be enlarged or reduced to work with different abrasion resistant garments and to cover different areas of the user's body, such as jackets (upper body protection) or pants (lower body protection)”); a plurality of airbags (13), coupled to the pair of pants (paragraph [0085] “Obviously, the standalone wearable protector 1 may comprise more than one inflatable bag 13,” wherein the airbags (13) could obviously be coupled to the pants of the wearable protector); and a control system (13) communicatively coupled to the plurality of airbags to obtain input from at least one sensor, wherein the plurality of airbags inflates based on receiving the input from the at least one sensor, wherein the input comprises an indication of the debris (paragraph [0109] “The inputs received by the various sensors 5 positioned on the thin layer supporting fabric 2 are continually monitored by the control unit 10 and, if a crash situation is detected (according to a preloaded logic), a fire signal is transmitted to the gas generator 12 for permitting a rapid inflation, in approximately 50-100 ms, of the inflatable bag 13,” wherein a crash situation being detected is considered as an indication of debris that leads to input being received by the sensors, and wherein the fire signal communicatively couples the control system (10) comprising the sensors (5) to the airbags (13)); and experiencing inflating of the plurality of airbags based on the control system receiving the input from the at least one sensor (paragraph [0109], “a fire signal is transmitted to the gas generator 12 for permitting a rapid inflation, in approximately 50-100 ms, of the inflatable bag 13,” wherein as the airbags are inflated, the wearer would obviously experience the inflation).
Mazzarolo et al. does not teach wherein the plurality of airbags comprising: a first one or more of the airbags configured to be positioned above a knee area of the pair of pants; and a second one or more of the airbags positioned to be located below the knee area of the pair of pants on a lateral aspect of a leg of a wearer, wherein the plurality of airbags is configured, when inflated, to elevate the wearer's lower body above debris from an environmental hazard to prevent burial of the wearer's lower body under the debris; wherein the method includes the experiencing comprising experiencing an elevation of the garment above the debris from the environmental hazard.
Attention is drawn to Abdulaziz, which teaches an analogous article of apparel. Abdulaziz teaches a method of utilizing a garment, comprising wearing a garment (col. 3 ll. 10, “The suit 10 is likely to be worn”), the garment (10), comprising: a pair of pants (16); a plurality of airbags (18), coupled to the pair of pants (fig. 1 shows the airbags (18) coupled to the pants (16)), the plurality of airbags comprising: a first one or more of the airbags (see annotated Fig.) configured to be positioned above a knee area of the pair of pants (fig. 1 shows the first one or more airbags above the knee area of the pants (16)); and a second one or more of the airbags (see annotated Fig.) positioned to be located below the knee area of the pair of pants on a lateral aspect of a leg of a wearer (fig. 1 shows the second one or more airbags below the knee area and on a lateral aspect of the pants (16)); and a control system (28) communicatively coupled to the plurality of airbags (18) to obtain input from at least one sensor (22), wherein the plurality of airbags inflates based on receiving the input from the at least one sensor (col. 3 ll. 38-41, “A central processor 28 may include the conventional accelerometer sensor to sense and register accelerative forces that fall outside of normal operating parameters in order to trigger the airbags 18 of the suit 10”).
Attention is drawn to Walker et al. which teaches an analogous apparatus. Walker et al. teaches a method of utilizing an apparatus, comprising wearing an apparatus (100) (fig. 7A shows the apparatus (100) being worn), the apparatus (100) comprising an airbag (140), wherein the airbag (140) is configured, when inflated, to elevate the wearer's body above debris from an environmental hazard to prevent burial of the wearer's body under the debris (paragraph [0026], “The inflatable chamber is a three-dimensionally, partially enclosed region having an inflated state and a compressed state. The inflated state may form a particular three dimensional shape configured to protect the user from impact and/or provide flotation during an avalanche,” wherein providing flotation during an avalanche is considered as equivalent to elevating the wearer’s body above debris from an environmental hazard to prevent burial of the body); and a control system (190) communicatively coupled to the airbag (140) to obtain input from at least one sensor, wherein the airbag (140) inflates based on receiving the input from the at least one sensor (paragraph [0029], “the activation system 190 may include other sensors to activate the system without a user-triggered action”) and experiencing inflating of the airbag (140) based on the control system (190) receiving the input from the at least one sensor (figs. 7A-C show the user experiencing inflating; paragraph [0029], “the activation system 190 may include other sensors to activate the system without a user-triggered action,” wherein the activation of the system includes inflating the airbag), the experiencing comprising experiencing an elevation of the apparatus above the debris from the environmental hazard (paragraph [0026], “The inflatable chamber is a three-dimensionally, partially enclosed region having an inflated state and a compressed state. The inflated state may form a particular three dimensional shape configured to protect the user from impact and/or provide flotation during an avalanche,” wherein as the airbag allows the floatation, the wearer would obviously experience elevation above the debris).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mazzarolo et al. to include the teachings of Abdulaziz such that the plurality of airbags comprise: a first one or more of the airbags configured to be positioned above a knee area of the pair of pants; and a second one or more of the airbags positioned to be located below the knee area of the pair of pants on a lateral aspect of a leg of a wearer so that the entire leg of the wearer is entirely protected, especially as Mazzarolo et al. teaches the airbags covering various portions of the body, but is silent to their specific arrangement, therein Mazzarolo et al. could have obviously been modified so as the airbags are arranged as recited above (Mazzarolo et al. paragraphs [0083]-[0085], “Preferably said single inflatable bag 13 is arranged on the thin layer supporting fabric 2 so as to cover the chest, ribs, shoulders, back and hips of the user. However, different arrangements of the single inflatable bag 13 are possible, in order to meet other specific needs. Obviously, the standalone wearable protector 1 may comprise more than one inflatable bag 13, said inflatable bags 13 being suitable for covering other portions of the body and for operating in combination to each other.”); and to include the teachings of Walker such that the plurality of airbags is configured, when inflated, to elevate the wearer's lower body above debris from an environmental hazard to prevent burial of the wearer's lower body under the debris and such that the method includes the experiencing comprising experiencing an elevation of the garment above the debris from the environmental hazard so as to afford additional safety measures to the wearer beyond protection from impact. As modified Mazzarolo teaches all of the structural limitations of the garment of Claim 40 as cited above, the recited method steps of “experiencing” would have obviously been practiced under normal use of the garment. The method of use as claimed is therefore not novel as the references above have recited the claimed structure.

    PNG
    media_image1.png
    625
    635
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    566
    580
    media_image2.png
    Greyscale

Claims 22, 23, 25, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Mazzarolo et al. (US 20150128334) in view of Abdulaziz (US 8662528 B1) and Walker et al. (US 2016/0015094 A1), and further in view of Warden (US 2006/0288464).
Regarding Claim 22, Mazzarolo et al. teaches all of the limitations of the garment of Claim 21 as discussed in the rejections above. Mazzarolo et al. further teaches a plurality of airbag compartments (19), wherein each airbag (13) of the plurality of airbags in configured to be entirely received within at least one airbag compartment of the plurality of airbag compartments (paragraph [0086] “Each inflatable bag 13 is accommodated inside a seat 19,” wherein the seat is referring to the airbag compartment).
Mazzarolo does not teach wherein the plurality of airbag compartments are attached to an exterior surface of the pair of pants.
Attention is drawn to Warden, which teaches an analogous article of apparel. Warden teaches a garment, comprising: an airbag (8), coupled to the garment; and a control system (70, 20) communicatively coupled to the airbag (8) to obtain input from at least one sensor (20), wherein the plurality of airbags inflates based on receiving the input from the at least one sensor (paragraph [0039], “electrical wire 21 runs from the accelerometer 20 across the belt 10 and attached to a deployment mechanism, canister 40,” wherein the accelerometer (20) is considered the control system and the canister (40) is considered the inflating system). Warden further teaches a compartment attached to an exterior surface of the garment (see annotated Fig.), wherein the airbag is configured to be entirely received within the airbag compartment (fig. 5 shows the airbag compartment in its open configuration, wherein the compartment is on the exterior surface of the garment (10); paragraph [0039], “deflated expandable airbag 8 removably disposed in a compartment within the belt 10”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mazzarolo et al. to include the teachings of Walker such that the plurality of airbag compartments are attached to an exterior surface of the pair of pants so that the airbags reach the ground before the wearer, increasing the amount of time to impact for the wearer and softening the blow, protecting the wearer from impact with a hard surface (paragraph [0043], “The airbag 8 is deployed into an inflated form 80 (volume V1) from belt 10 on the user 1 in a fashion such that the airbag 80 protects the falling user's hips 2 from impact with a hard surface 3”).
Regarding Claim 23, Mazzarolo et al. teaches all of the limitations of the garment of Claim 22 as discussed in the rejections above. 
Mazzarolo et al. does not teach wherein when deployed, each of the plurality of airbags extends out of the at least one airbag compartment of the plurality of airbag compartments and into the atmosphere.
Attention is drawn to Warden, which teaches an analogous article of apparel. Warden teaches a garment, comprising: an airbag (8), coupled to the garment; and a control system (70, 20) communicatively coupled to the airbag (8) to obtain input from at least one sensor (20), wherein the plurality of airbags inflates based on receiving the input from the at least one sensor (paragraph [0039], “electrical wire 21 runs from the accelerometer 20 across the belt 10 and attached to a deployment mechanism, canister 40,” wherein the accelerometer (20) is considered the control system and the canister (40) is considered the inflating system), and a compartment attached to an exterior surface of the garment (see annotated Fig.), wherein the airbag is configured to be entirely received within the airbag compartment (fig. 5 shows the airbag compartment in its open configuration, wherein the compartment is on the exterior surface of the garment (10); paragraph [0039], “deflated expandable airbag 8 removably disposed in a compartment within the belt 10”). Warden further teaches wherein when deployed, the airbags extends out of the airbag compartment and into the atmosphere (fig. 6 shows the airbag (8) deployed and extended out of the airbag compartment into the atmosphere; paragraph [0042] “FIG. 5 depicts the open position of the belt 10 after deployment of the airbag (airbag not shown for clarity), such that opening 5 separates, as defined by flaps 5a, 5b, when the accelerometer 20 determines the wearer of the device is falling”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mazzarolo et al. to include the teachings of Walker such that when deployed, each of the plurality of airbags extends out of the at least one airbag compartment of the plurality of airbag compartments and into the atmosphere so that the airbags reach the ground much before the wearer, increasing the amount of time to impact for the wearer and softening the blow, protecting the wearer from impact with a hard surface (paragraph [0043], “The airbag 8 is deployed into an inflated form 80 (volume V1) from belt 10 on the user 1 in a fashion such that the airbag 80 protects the falling user's hips 2 from impact with a hard surface 3”), especially as Mazzarolo et al. appears to teach the airbag leaving the compartment, but does not explicitly teach the airbags extending into the atmosphere.
Regarding Claim 25, Mazzarolo et al. teaches all of the limitations of the garment of Claim 24 as discussed in the rejections above. 
Mazzarolo et al. does not teach wherein the manual input is selected from the group consisting of: direct manual input by the wearer and wireless activation by the wearer user.
Attention is drawn to Warden, which teaches an analogous article of apparel. Warden teaches a garment, comprising: an airbag (8), coupled to the garment; and a control system (70, 20) communicatively coupled to the airbag (8) to obtain input from at least one sensor (20), wherein the plurality of airbags inflates based on receiving the input from the at least one sensor (paragraph [0039], “electrical wire 21 runs from the accelerometer 20 across the belt 10 and attached to a deployment mechanism, canister 40,” wherein the accelerometer (20) is considered the control system and the canister (40) is considered the inflating system), and wherein the input comprises a manual input (paragraph [0047], “an insulated electrical wire 73 transmits a signal from the manual activation device 70 to the canister 40, thereby causing airbag deployment.”). Warden further teaches wherein the manual input is selected from the group consisting of: direct manual input by the wearer and wireless activation by the wearer user (paragraph [0047], “a user interface in the form of a manual activation device 70… an insulated electrical wire 73 transmits a signal from the manual activation device 70 to the canister 40, thereby causing airbag deployment”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mazzarolo et al. to include the teachings of Warden such that the control system is operable to initiate operation of the airbag inflating system in response to direct manual and/or wireless activation by a user so that the airbags can be inflated even if the sensors are damaged, or for reasons that would require the inflating but would not trigger the sensors.
Regarding Claim 36, Mazzarolo et al. teaches all of the limitations of the garment of Claim 34 as discussed in the rejections above. 
Mazzarolo et al. does not teach wherein the airbag inflating system comprises a compressed gas cylinder which, in operation, provides a flow of gas to the plurality of airbags.
Attention is drawn to Warden, which teaches an analogous article of apparel. Warden teaches a garment, comprising: an airbag (8), coupled to the garment; and a control system (70, 20) communicatively coupled to the airbag (8) to obtain input from at least one sensor (20), wherein the plurality of airbags inflates based on receiving the input from the at least one sensor (paragraph [0039], “electrical wire 21 runs from the accelerometer 20 across the belt 10 and attached to a deployment mechanism, canister 40,” wherein the accelerometer (20) is considered the control system and the canister (40) is considered the inflating system), and the control system (20, 70) comprising an airbag inflating system (40). Warden further teaches wherein the airbag inflating system (40) comprises a compressed gas cylinder which, in operation, provides a flow of gas to the airbag (paragraph [0039], “One end of the canister 40 has a release valve 46 that releases a compressed gas/liquid/solid into gaseous form or channel expanding gas from a controlled explosion within the canister 40 into the deflated airbag 8 via a connecting tube 9”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mazzarolo et al. to include the teachings of Warden such that the airbag inflating system comprises a compressed gas cylinder which, in operation, provides a flow of gas to the one or more airbags as it is a simple substitution of one airbag inflating mechanism for another, especially as Mazzarolo et al. appears to teach the airbag inflating system including a gas cylinder but does not explicitly state that the cylinder comprises compressed gas (Mazzarolo et al. paragraph [0081], “the gas generator 12 consists of a cylindrical gas generator”).

    PNG
    media_image3.png
    361
    728
    media_image3.png
    Greyscale

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Mazzarolo et al. (US 20150128334) in view of Abdulaziz (US 8662528 B1) and Walker et al. (US 2016/0015094 A1), and further in view of Jin (US 2019/0110530)
Regarding Claim 39, Mazzarolo et al. teaches all of the limitations of the apparatus of Claim 38, as discussed in the rejections above. 
Mazzarolo et al. does not teach wherein the indication of debris is selected from the group consisting of a change in a condition selected from the group consisting of: sound, pressure, and temperature.
Attention is drawn to Jin, which teaches an analogous article of apparel. Jin teaches an apparatus (1A), comprising: a garment (12A); one or more airbags (15, 16), coupled to the garment; and a control system (40, 42) communicatively coupled to the plurality of airbags, via an airbag inflating mechanism (41) (paragraph [0029], “When more than one airbags are installed, each of them may be controlled to inflate individually, which includes inflating multiple airbags together, one after another, or one airbag alone, depending on the detected risk type by the control system 40,” wherein inflating is controlled by the airbag inflating system, linking the airbags (15,16) to the control system (40)), to obtain input from at least one sensor (44), wherein the plurality of airbags (15, 16) inflates based on receiving the input from the at least one sensor, wherein the input comprises an indication of the debris (paragraph [0032] “The airbag devices may further include various sensors 44 deployed at various positions of the airbag device (e.g., 1A, 1B in FIG. 1) and/or various positions on the user body (not shown in drawings) that are coupled with the controller 42, such as accelerometers (gravimeters), gyro sensors (gyroscope sensors), muscle electrical potential sensors, pressure sensors, microphone or other types of vibration sensor, infrared and image sensors, cameras, video cameras, etc.,” wherein these sensors are obviously capable of receiving an input comprising an indication of debris). Jin further teaches wherein the indication of debris is selected from the group consisting of a change in a condition selected from the group consisting of: sound, pressure, and temperature (paragraph [0032] The airbag devices may further include various sensors 44 deployed at various positions of the airbag device (e.g., 1A, 1B in FIG. 1) and/or various positions on the user body (not shown in drawings) that are coupled with the controller 42, such as accelerometers (gravimeters), gyro sensors (gyroscope sensors), muscle electrical potential sensors, pressure sensors, microphone or other types of vibration sensor, infrared and image sensors, cameras, video cameras, etc.,” wherein pressure sensors, microphones, and infrared sensors detect a change in pressure, sound, and temperature, respectively).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mazzarolo et al. to include the teachings of Jin such that the indication of debris is selected from the group consisting of a change in a condition selected from the group consisting of: sound, pressure, and temperature as it is a simple substitution for one type of sensor for another that would achieve predictable results of inflating the airbag in response to the input (see MPEP § 2143).
Response to Arguments

Applicant’s arguments with respect to claim(s) 21-40 have been considered but are moot because the new ground of rejection is necessitated by amendment. Therefore, see aforementioned rejections for the argued missing limitations. 
Regarding Claims 21-40, Applicant submits that the art of record does not teach wherein the plurality of airbags is configured, when inflated, to elevate the wearer's lower body above debris from an environmental hazard to prevent burial of the wearer's lower body under the debris. Examiner disagrees, and submits that the prior art does teach this limitation, as set forth in the rejections above in view of Mazzarolo et al, Abdulaziz, and Walker. Examiner also notes that this is a functional limitation, and a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim (see MPEP § 2114). As modified Mazzarolo et al. teaches all of the structural limitations, and Walker further teaches that the structural features are known in the art as being capable of performing the functional limitations, the invention as claimed is not novel.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HALEY A SMITH whose telephone number is (571)272-6597.  The examiner can normally be reached on Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HALEY A SMITH/Examiner, Art Unit 3732                                                                                                                                                                                                        
/KATHERINE M MORAN/Primary Examiner, Art Unit 3732